Exhibit 99.1 Northern Oil and Gas, Inc. Announces 2014 Third Quarter Results and Raises 2014 Production Guidance WAYZATA, MINNESOTA — November 6, 2014 — Northern Oil and Gas, Inc. (NYSE MKT: NOG) today announced 2014 third quarter results. 2 · Third quarter 2014 production increased 8% sequentially and 26% year over year to 1,513,205 barrels of oil equivalent (“Boe”), or 16,448 average Boe per day · Oil and gas sales totaled $119.2 million during the third quarter · Northern added 167 gross (13.8 net) wells to production during the third quarter · The company raised full year 2014 production guidance to an expected 25% year over year increase · Northern has approximately 4.0 million barrels of oil hedged for 2015 at an average price of $89.43 per barrel Northern’s GAAP net income for the third quarter of 2014 was $58.0 million, or $0.95 per diluted share.Adjusted Net Income for the third quarter of 2014 was $15.6 million, or $0.26 per diluted share.Adjusted EBITDA for the third quarter of 2014 was $81.4 million, an increase of 9% when compared to the third quarter of 2013.See “Non-GAAP Financial Measures” below for additional information on these measures. MANAGEMENT COMMENT “Northern had another strong quarter of drilling and completion activity, resulting in continued sequential production growth and a record 359 gross (25.0 net) wells in process at the end of the quarter,” commented Northern Oil Chairman and Chief Executive Officer Michael Reger.“Our well productivity continued to improve as our new well additions were again heavily concentrated in the core counties of Mountrail, McKenzie, Williams and Dunn.In addition, given market volatility our non-operated business model allowed us to quickly tighten our internal capital allocation process to incorporate the recent changes in oil prices.We intend to monitor and adjust our capital allocation decisions as conditions merit.Our capital discipline and liquidity position, coupled with our extensive hedge book, puts us in a strong position as we plan for 2015.” 2014 GUIDANCE Northern now expects full year 2014 production to increase 25% over 2013, which is the top end of our prior guidance of a 20% to 25% increase. Net well additions remain on pace for Northern to add approximately 44 net wells for the full year. DRILLING AND COMPLETIONS UPDATE Field conditions in the third quarter were as expected, allowing Northern to add 167 gross (13.8 net) wells to production, which brought Northern’s total producing well count to 2,197 gross (177.5 net) as of September 30, 2014.The strong pace of drilling activity continued, andas a result, Northern’s number of wells drilling or awaiting completion hit a new record of 359 gross (25.0 net) as of September 30, 2014. The following table provides county detail for wells in process as of September 30, 2014. County Gross Wells Net Wells Percentage of Total Mountrail 27 % McKenzie 30 % Williams 82 26 % Dunn 47 10 % Other 26 7
